IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

RONALD GENE GRIZZLE, JR., §
ID # 1935380, §
§

vs. § No. 3:19-CV-1526-S
§
LORIE DAVIS, Director, §
Texas Department of Criminal §
Justice, Correctional Institutions Division, §
§

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclusions
of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the
Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge, the petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is
DENIED with prejudice as barred by the statute of limitations.

In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the
record in this case and the recommendation of the Magistrate Judge, the petitioner is DENIED a
Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s
Findings, Conclusions and Recommendation in support of its finding that the petitioner has failed
to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims
debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was correct

 

 
in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis and a properly signed certificate of inmate trust account,
SO ORDERED.

SIGNED August _2~, 2019.

  

 

UNITED STATES DISTRICT JUDGE

 
